            Case 2:20-cv-02256-SU        Document 1      Filed 12/28/20      Page 1 of 19




Brian A. Knutsen, OSB No. 112266
Emma A. O. Bruden, OSB No. 163525
KAMPMEIER & KNUTSEN PLLC
1300 S.E. Stark Street, Suite 202
Portland, Oregon 97214
Telephone: (503) 841-6515 (Knutsen)
            (503) 719-5641 (Bruden)
Email: brian@kampmeierknutsen.com
       emma@kampmeierknutsen.com

Erin Saylor, OSB No. 085725 (admission application forthcoming)
COLUMBIA RIVERKEEPER
1125 SE Madison Street, Suite 103A
Portland, Oregon 97214
Telephone: (541) 399-4775
Email: erin@columbiariverkeeper.org

Attorneys for Plaintiff Columbia Riverkeeper


                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                    PENDLETON DIVISION


 COLUMBIA RIVERKEEPER,                                 Case No. 2:20-cv-2256

                     Plaintiff,                        COMPLAINT FOR DECLARATORY
                                                       AND INJUNCTIVE RELIEF AND
                     v.                                CIVIL PENALTIES

 PERENNIAL POWER HOLDINGS, INC.;                       (Pursuant to Clean Water Act,
 and PERENNIAL-WINDCHASER, LLC,                        33 U.S.C. § 1365(a)(1))

                     Defendants.



                                    I.      INTRODUCTION

       1.       This action is a citizen suit brought under section 505 of the Clean Water Act

(“CWA”) as amended, 33 U.S.C. § 1365. Plaintiff, Columbia Riverkeeper (Riverkeeper), seeks

declaratory and injunctive relief, the imposition of civil penalties, and the award of costs,
            Case 2:20-cv-02256-SU        Document 1       Filed 12/28/20     Page 2 of 19




including attorneys’ and expert witness’ fees, for defendants Perennial Power Holdings, Inc. and

Perennial-WindChaser, LLC’s (collectively, “Perennial”) discharges of pollutants to waters of

the United States without a National Pollutant Discharge Elimination System (“NPDES”) permit

in violation of the CWA.

                             II.     JURISDICTION AND VENUE

       2.       This Court has jurisdiction under 33 U.S.C. § 1365 (CWA citizen suit provision)

and 28 U.S.C. § 1331 (federal question). Perennial is in violation of an “effluent standard or

limitation” as defined by section 505(f) of the CWA, 33 U.S.C. § 1365(f). The requested relief is

proper under 28 U.S.C. §§ 2201 and 2202 and 33 U.S.C. §§ 1319 and 1365.

       3.       In accordance with section 505(b)(1)(A) of the CWA, 33 U.S.C. § 1365(b)(1)(A),

Riverkeeper notified Perennial of the CWA violations alleged herein and of Riverkeeper’s intent

to sue under the CWA for those violations by letter dated and postmarked October 20, 2020

(“Notice Letter”). A copy of the Notice Letter is attached to this complaint as Exhibit 1. In

accordance with section 505(b)(1)(A) of the CWA, 33 U.S.C. § 1365(b)(1)(A), and 40 C.F.R.

§ 135.2(a)(1), Riverkeeper provided copies of the Notice Letter to the Administrator of the

United States Environmental Protection Agency (“EPA”), the Administrator of EPA Region 10,

the Director of the Oregon Department of Environmental Quality (“DEQ”), and Perennial’s

register agents by mailing copies to these individuals on October 20, 2020.

       4.       As of the filing of this complaint, more than sixty days have passed since

Riverkeeper mailed the Notice Letter as described in the preceding paragraph.

       5.       Neither the EPA nor the DEQ has commenced any action constituting diligent

prosecution to redress these violations. Specifically, neither EPA nor DEQ has commenced a

civil or criminal action in a court of the United States or of a State to enforce against the




COMPLAINT – 2
              Case 2:20-cv-02256-SU       Document 1       Filed 12/28/20     Page 3 of 19




violations alleged herein. See 33 U.S.C. § 1365(b)(1)(B). Further, while DEQ has issued an

administrative penalty to Perennial, that penalty was issued after Riverkeeper issued the Notice

Letter and this complaint is being filed less than 120 days after the Notice Letter was issued. See

33 U.S.C. 1319(g)(6)(B).

         6.       Perennial’s violations of the CWA alleged herein are ongoing because, as of the

filing of this complaint, the violations are continuing to occur and/or are reasonably likely to

recur.

         7.       Venue is appropriate in this District under section 505(c)(1) of the CWA, 33

U.S.C. § 1365(c)(1), because the source of the violations complained of is located in this District,

in Umatilla County, Oregon.

         8.       A copy of this complaint will be served on the Attorney General of the United

States, the Administrator of the EPA, and the Administrator of EPA Region 10 as required by

section 505(c)(3) of the CWA, 33 U.S.C. § 1365(c)(3), and 40 C.F.R. § 135.4.

                                           III.   PARTIES

         9.       Plaintiff Riverkeeper is suing on behalf of itself and its members. Riverkeeper is a

501(c)(3) non-profit corporation registered in the State of Washington. The mission of

Riverkeeper is to restore and protect the water quality of the Columbia River and all life

connected to it, from the headwaters to the Pacific Ocean. To achieve these objectives,

Riverkeeper implements scientific, educational, and legal programs aimed at protecting water

quality and habitat in the Columbia River Basin. This lawsuit is part of Riverkeeper’s effort to

improve water quality in the Columbia River Basin for purposes including recreation, habitat

quality, and subsistence, recreational, and commercial fishing.

         10.      Riverkeeper has representational standing to bring this action. Riverkeeper has




COMPLAINT – 3
         Case 2:20-cv-02256-SU          Document 1       Filed 12/28/20         Page 4 of 19




over 16,000 members, some of whom reside in the vicinity of waters affected by Perennial’s

discharges of pollutants. Members of Riverkeeper use and enjoy the waters and the surrounding

areas that are adversely affected by Perennial’s discharges. Riverkeeper’s members use these

areas for, inter alia, fishing, swimming, hiking, walking, photography, boating, and observing

wildlife. Perennial has violated the CWA by discharging pollutants to waters of the United States

without the required NPDES permit. Riverkeeper and its members have concerns about the

impacts of Perennial’s discharges of stormwater associated with construction activity on the

Columbia River and its tributaries. Perennial’s construction activities and associated stormwater

discharges degrade water quality in the Columbia River Basin. The environmental, health,

aesthetic, and recreational interests of Riverkeeper’s members have been, are being, and will be

adversely affected by Perennial’s CWA violations addressed herein and by the members’

reasonable concerns related to the effects of the violations and pollutant discharges. These

injuries are fairly traceable to the violations and redressable by the Court.

       11.     Defendant Perennial Power Holdings, Inc. is a corporation authorized to conduct

business under the laws of the State of Oregon.

       12.     Defendant Perennial-WindChaser, LLC is a corporation authorized to conduct

business under the laws of the State of Oregon.

       13.     Defendant Perennial-WindChaser, LLC is a wholly owned subsidiary of

Defendant Perennial Power Holdings, Inc.

       14.     Perennial seeks to develop the Perennial Wind Chaser Station, a gas-fired

combustion turbine generator facility that would be constructed adjacent to the Hermiston




COMPLAINT – 4
         Case 2:20-cv-02256-SU         Document 1       Filed 12/28/20     Page 5 of 19




Generating Station in Hermiston, Oregon.1 As used herein, the term “Site” includes all areas

associated with the proposed development of the Perennial Wind Chaser Station, including areas

proposed for the generating plant and contiguous and/or adjacent areas owned and/or operated by

Perennial, areas proposed for temporary laydown or other construction work, areas proposed for

construction and/or modification of transmission lines, areas proposed for construction and/or

modification of natural gas pipelines, areas proposed for construction and/or modification of

substations, and any other areas proposed for construction and/or modifications associated with

the proposed project.

                               IV.     LEGAL BACKGROUND

       15.     Congress enacted the CWA to “restore and maintain the chemical, physical, and

biological integrity of the Nation’s waters.” 33 U.S.C. § 1251(a).

       16.     As relevant here, section 301(a) of the CWA, 33 U.S.C. § 1311(a), prohibits “the

discharge of any pollutant by any person” unless such discharge is authorized by an NPDES

permit issued under section 402 of the CWA, 33 U.S.C. § 1342.

       17.     The CWA defines the term “discharge of a pollutant” to mean, in part, “any

addition of any pollutant to navigable waters from any point source . . . .” 33 U.S.C. § 1362(12).

       18.     Section 402(a) of the CWA empowers EPA or an authorized state to issue

NPDES permits authorizing discharges of pollutants. 33 U.S.C. § 1342(a). The State of Oregon

has established a federally-approved state NPDES program administered by the Oregon DEQ.

       19.     Accordingly, DEQ may issue NPDES permits authorizing discharges of

pollutants. Compliance with the terms and conditions of an NPDES permit is deemed




1
 The approximate location of the proposed generating facility is: 45°48’09.06” N,
119°21’52.26” W.


COMPLAINT – 5
         Case 2:20-cv-02256-SU          Document 1       Filed 12/28/20      Page 6 of 19




compliance with the general discharge prohibition in section 301(a) of the CWA. 33 U.S.C. §

1342(k). Discharges of pollutants that are not authorized by an NPDES permit violate the CWA

and are grounds for a citizen enforcement action. 33 U.S.C. §§ 1311(a), 1365(a)(1), (f)(1).

       20.     The CWA defines the term “point source” to mean, in part, “any discernible,

confined and discrete conveyance, including but not limited to any pipe, ditch, channel, tunnel,

conduit, well, discrete fissure, container, rolling stock, concentrated animal feeding operation, or

vessel or other floating craft, from which pollutants are or may be discharged. * * *.” 33 U.S.C.

§ 1362(14).

       21.     The CWA defines the term “pollutant” to mean, in part, “dredged spoil, solid

waste, incinerator residue, sewage, garbage, sewage sludge, munitions, chemical wastes,

biological materials, radioactive materials, heat, wrecked or discarded equipment, rock, sand,

cellar dirt and industrial, municipal, and agricultural waste discharged into water. * * *.” 33

U.S.C. § 1362(6).

       22.     The CWA’s prohibition on discharging pollutants from point sources applies

broadly. The CWA defines the term “navigable waters” to mean “the waters of the United States,

including the territorial seas.” 33 U.S.C. § 1362(7). The CWA defines the term “person” to mean

“an individual, corporation, partnership, association, State, municipality, commission, or political

subdivision of a State, or any interstate body.” 33 U.S.C. § 1362(5).

       23.     The CWA regulates and requires an NPDES permit for stormwater discharges

“associated with industrial activity.” 33 U.S.C. §§ 1342(p)(2)(B), (p)(3)(A).

       24.     The term “stormwater discharge associated with industrial activity” is defined to

include stormwater discharges associated with construction activity, including clearing, grading,

and excavation, except operations that result in the disturbance of less than five acres of total




COMPLAINT – 6
          Case 2:20-cv-02256-SU          Document 1       Filed 12/28/20      Page 7 of 19




land area, but including disturbance of less than five acres of total land area that is a part of a

larger common plan or development or sale if the larger common plan will ultimately disturb

five acres or more. See 40 C.F.R. § 122.26(b)(14)(x). Further, beginning in 1994, discharges of

stormwater associated with smaller construction activities are also subject to the NPDES permit

requirement where certain conditions are present, including “[c]onstruction activities including

clearing, grading, and excavating that result in land disturbance of equal to or greater than one

acre . . . .” See id. §§ 122.26(a)(9)(i)(B), (b)(15) (defining small construction activity subject to

NPDES permit requirements).

       25.     DEQ has promulgated regulations to implement the NPDES program in the State

of Oregon. The regulations provide that a person must obtain a valid NPDES permit before

discharging stormwater associated with construction actives that are subject to EPA’s permit

requirements identified above. Or. Admin. R. 340-045-0015(2).

       26.     DEQ has issued a general permit for discharges of stormwater associated with

construction activity. The prior iteration of DEQ’s construction stormwater general permit was

issued in December 2016 and expired on December 14, 2020 (“2016 Permit”).

       27.     To obtain coverage under the 2016 Permit, an applicant must submit at least thirty

days before any planned land disturbance an application, an approved Land Use Compatibility

Statement, and an Erosion and Sediment Control Plan. 2016 Permit, Schedule A1.

       28.     DEQ issued a new general permit for discharges of stormwater associated with

construction activity that became effective on December 15, 2020 and that has an expiration date

of December 14, 2025 (“2020 Permit”).

       29.     To obtain coverage under the 2020 Permit, an applicant must submit at least thirty

days before any planned land disturbance or construction activities an application, an Erosion




COMPLAINT – 7
           Case 2:20-cv-02256-SU        Document 1       Filed 12/28/20      Page 8 of 19




and Sediment Control Plan, and a Land Use Compatibility Statement indicating that the proposed

activities are compatible with the local government’s acknowledged comprehensive plan. 2020

Permit, Schedule A1.2.2.

       30.     Both the 2016 and 2020 Permit require the implementation of best management

practices to reduce erosion and otherwise minimize stormwater contamination, to inspect and

monitor the site and associated discharges, and to take corrective actions where problems are

identified. 2016 Permit, Schedule A7–9, A12–13, B1; 2020 Permit, Schedule A2, A3–5, B6.

                                          V.      FACTS

       31.     Perennial’s construction of the Perennial Wind Chaser Station at the Site is

subject to the NPDES permit requirements described above. The project will and has generated

discharges of stormwater associated with construction activity, including clearing, grading, and

excavation, and the project will result in the disturbance of five or more acres of total land area.

See 40 C.F.R. § 122.26(b)(14)(x). Alternatively, the project would be subject to the NPDES

permit requirements as a small construction activity under 40 C.F.R. §§ 122.26(a)(9)(i)(B),

(b)(15).

       32.     Upon information and belief, Perennial commenced construction activities at the

Site on or around September 21, 2020. Perennial’s construction activities at the Site have

included, but are not limited to, clearing and grading activities for an access road.

       33.     Perennial had not submitted a complete and current application to DEQ for

coverage under DEQ’s 2016 or 2020 Permit when construction activity at the Site commenced.

       34.     As of the filing of this complaint, Perennial has not submitted a complete and

current application to DEQ for coverage under the 2020 Permit for the Site.

       35.     As of the filing of this complaint, DEQ has not granted coverage to Perennial




COMPLAINT – 8
          Case 2:20-cv-02256-SU         Document 1       Filed 12/28/20     Page 9 of 19




under the 2016 Permit or 2020 Permit for Site. Nor has Perennial obtained any other NPDES

permit coverage for discharges of stormwater associated with construction activity from the Site

as of the filing of this complaint.

        36.     The Site discharges stormwater associated with industrial activity—i.e.,

stormwater associated with construction activity—every time there is sufficient precipitation to

generate a discharge from the Site, including whenever there is at least 0.1 inches of precipitation

in a twenty-four hour period.

        37.     The Site discharges such construction stormwater via pipes, ditches, culverts,

channels, stormwater conveyance systems, and other point sources to the Umatilla River, the

Columbia River, and Westland A Canal, which are waters of the United States.

        38.     Perennial has violated section 301(a) of the CWA each time it discharges

stormwater associated with construction activity from the Site to waters of the United States,

including each time there is at least 0.1 inches of precipitation in a twenty-four hour period.

        39.     These illegal discharges include, but are not limited to, those that occurred on

October 10, 11, and 24, 2020, November 5, 6, 7, 11, 13, 14, and 15, 2020, and December 17, 20,

21, and 26, 2020.

        40.     Upon information and belief, Perennial’s discharges of stormwater associated

with construction activity from the Site in violation of section 301(a) of the CWA as alleged

herein are ongoing because they are continuing to occur and/or are reasonably likely to recur.

        41.     Perennial’s unpermitted discharges of pollutants to the Umatilla River, the

Columbia River, and Westland A Canal degrade the environment and the water quality of the

Columbia River Basin. Perennial’s unpermitted discharges of pollutants foul waters where

Riverkeeper’s members live, work, recreate, fish, and engage in other activities.




COMPLAINT – 9
         Case 2:20-cv-02256-SU          Document 1      Filed 12/28/20      Page 10 of 19




       42.     Perennial’s unpermitted discharges of pollutants were avoidable had Perennial

been diligent in overseeing and controlling operations, maintenance, monitoring, and compliance

with regulatory laws.

       43.     Perennial has benefitted economically from its unpermitted discharges of

pollutants. The economic benefit that has accrued to Perennial from its CWA violations alleged

herein far exceeds the administrative penalty imposed by DEQ for Perennial’s failure to obtain

an NPDES permit before commencing construction activity at the Site.

       44.     Any and all additional violations of the CWA by Perennial that occur or are

discovered after those described in the Notice Letter but before a final decision in this action are

continuing violations subject to this complaint.

       45.     Without the imposition of appropriate civil penalties and/or the issuance of an

injunction and other relief, Perennial is likely to continue to violate the CWA to the further

injury of Riverkeeper, its members, and others.

                                  VI.     CAUSE OF ACTION

       46.     Riverkeeper hereby alleges and incorporates by reference all of the preceding

paragraphs.

       47.     Perennial is a “person” within the meaning of section 301(a) of the CWA, 33

U.S.C. §1311(a), and is subject to suit under the CWA’s citizen suit provision, 33 U.S.C. § 1365.

       48.     Perennial has violated and is violating section 301(a) of the CWA, 33 U.S.C. §

1311(a), by discharging pollutants from a point source to waters of the United States. These are

violations of an “effluent standard or limitation” as that term is defined by section 505(f) of the

CWA, 33 U.S.C. § 1365(f). These violations are ongoing.




COMPLAINT – 10
           Case 2:20-cv-02256-SU          Document 1      Filed 12/28/20      Page 11 of 19




                                   VII.    RELIEF REQUESTED

          WHEREFORE, Riverkeeper respectfully requests that the Court grant the following

relief:

          A.      Declare that Perennial has violated and continues to be in violation of the CWA as

alleged herein;

          B.      Issue injunctive relief requiring Perennial to comply with the CWA;

          C.      Issue injunctive relief requiring Perennial to remediate the environmental damage

and ongoing impacts resulting from its illegal discharges of pollutants;

          D.      Order Perennial to provide Riverkeeper with copies of all reports and other

documents that Perennial submits to or receives from EPA or DEQ regarding discharges of

pollutants from the Site at the time the reports or documents are submitted to or received from

those authorities, for a period of two years after completion of this case;

          E.      Order Perennial to pay civil penalties pursuant to sections 309(d) and 505(a) of

the CWA, 33 U.S.C. §§ 1319(d) and 1365(a), and 40 C.F.R. § 19;

          F.      Award Riverkeeper its litigation expenses, including reasonable attorneys’ and

expert witness fees, as authorized by section 505(d) of the CWA, 33 U.S.C. § 1365(d), or as

otherwise authorized by law; and

          G.      Award such other relief as this Court deems appropriate.

          RESPECTFULLY SUBMITTED this 28th day of December, 2020.




COMPLAINT – 11
      Case 2:20-cv-02256-SU        Document 1       Filed 12/28/20   Page 12 of 19




     KAMPMEIER & KNUTSEN PLLC

     By: s/ Brian A. Knutsen
     Brian A. Knutsen, OSB No. 112266
     Emma A. O. Bruden, OSB No. 163525
     1300 S.E. Stark Street, Suite 202
     Portland, Oregon 97214
         Telephone: (503) 841-6515 (Knutsen)
                    (503) 719-5641 (Bruden)
     Email: brian@kampmeierknutsen.com
            emma@kampmeierknutsen.com

     COLUMBIA RIVERKEEPER
     Erin Saylor, OSB No. 085725 (admission application forthcoming)
     1125 SE Madison Street, Suite 103A
     Portland, Oregon 97214
     Telephone: (541) 399-4775
     Email: erin@columbiariverkeeper.org

     Attorneys for Plaintiff Columbia Riverkeeper




COMPLAINT – 12
Case 2:20-cv-02256-SU   Document 1   Filed 12/28/20   Page 13 of 19




           EXHIBIT 1
        Case 2:20-cv-02256-SU         Document 1       Filed 12/28/20    Page 14 of 19



            KAMPMEIER & KNUTSEN P L L C
                                 ATTORNEYS AT LAW


EMMA A.O. BRUDEN
Licensed in Oregon & Washington
503.719.5641
emma@kampmeierknutsen.com

                                        October 20, 2020

Via CERTIFIED MAIL – Return Receipt Requested
Managing Agent                         Managing Agent
Perennial Power Holdings, Inc.         Perennial-WindChaser, LLC
300 Madison Avenue, Fourth Floor       300 Madison Avenue, Fourth Floor
New York, NY 10017                     New York, NY 10017

JJ Jamieson
SVP Operations & Development
Perennial Power Holdings, Inc.
24 Waterway Avenue, Suite 740
Woodlands, TX 77380

Re:    Notice of Intent to File Suit for Violations of the Clean Water Act

Dear Managing Agent:

        This letter is submitted on behalf of Columbia Riverkeeper. This letter provides notice
that Perennial Power Holdings, Inc. and Perennial-WindChaser, LLC (collectively, “Perennial”)
are in violation of the Clean Water Act (“CWA”) and that Columbia Riverkeeper intends to file a
citizen suit under section 505 of the CWA, 33 U.S.C. § 1365, for these violations at the
expiration of a sixty day notice period initiated with this letter.

        Perennial has and continues to violate section 301(a) of the CWA, 33 U.S.C. § 1311(a),
by discharging pollutants to waters of the United States and the State of Oregon from the site
proposed for development of the Perennial Wind Chaser Station, a gas-fired combustion turbine
generator facility that would be constructed adjacent to the Hermiston Generating Station in
Hermiston, Oregon.1 As used herein, the term “site” includes all areas associated with the
proposed development of the Perennial Wind Chaser Station, including areas proposed for the
generating plant and contiguous and/or adjacent areas owned and/or operated by Perennial, areas
proposed for temporary laydown or other construction work, areas proposed for construction
and/or modification of transmission lines, areas proposed for construction and/or modification of
natural gas pipelines, areas proposed for construction and/or modification of substations, and any

1
 The approximate location of the proposed generating facility is: 45°48’09.06” N,
119°21’52.26” W.
         Case 2:20-cv-02256-SU         Document 1       Filed 12/28/20     Page 15 of 19




other areas proposed for construction and/or modifications associated with the proposed project.
As described herein, Perennial is discharging pollutants, including stormwater associated with
industrial activity, from the site without the authorization of a National Pollutant Discharge
Elimination System (“NPDES”) permit in violation of the CWA.

I.     COLUMBIA RIVERKEEPER’S COMMITMENT TO PROTECTING A
       FISHABLE AND SWIMMABLE COLUMBIA RIVER.

       Columbia Riverkeeper’s mission is to restore and protect the water quality of the
Columbia River and all life connected to it, from the headwaters to the Pacific Ocean. Columbia
Riverkeeper is a non-profit organization with members who live, recreate, and work throughout
the Columbia River basin, including in areas affected by discharges from Perennial’s site.

        Water quality standards are designed to protect designated uses, including aquatic life,
fishing, swimming, and drinking water. Perennial’s stormwater discharges have the potential to
reach the Columbia River both directly and via the Umatilla River, which flows to the Columbia.
The Oregon Department of Environmental Quality (DEQ) has recognized “excess soil erosion
which leads to turbidity and impaired salmonid spawning areas” as one of the most widespread
concerns in the Umatilla River Basin. See Umatilla River Basin Total Maximum Daily Load
(TMDL) and Water Quality Management Plan (WQMP) (available at
https://www.oregon.gov/deq/FilterDocs/umatmdl.pdf). The Umatilla River is currently listed as
impaired for turbidity, despite having TMDL limits for sediment.

         Stormwater runoff is “one of the great challenges of water pollution control” and “is a
principal contributor to water quality impairment of waterbodies nationwide.” See Urban Storm
Management in the United States, National Research Council (Oct. 15, 2008) (available online
at: http://www.epa.gov/npdes/pubs/nrc_stormwaterreport.pdf). When rain sends runoff across
streets, construction projects, and industrial facilities, the water picks up contaminants that are
drained into waterways such as the Columbia River and its tributaries. To address this leading
cause of water quality impairment, Columbia Riverkeeper invests significant time and resources
in reducing pollutant loads from industrial, municipal, and construction stormwater sources.

        This notice of intent to sue Perennial is part of Columbia Riverkeeper’s effort to improve
water quality in the Columbia River Basin for purposes including swimming, habitat quality, and
subsistence, recreational, and commercial fishing. Perennial has failed to obtain coverage under
Oregon’s Construction Stormwater General Permit and has thereby failed to develop and
implement important plans and procedures designed to minimize and monitor pollution
discharges from the site.

II.    LEGAL FRAMEWORK.

       Congress enacted the CWA to “restore and maintain the chemical, physical, and
biological integrity of the Nation’s waters.” 33 U.S.C. §1251(a). To effect that policy, and as
relevant here, section 301(a) of the CWA prohibits discharges of pollutants unless they are in
compliance with an NPDES permit issued by the U.S. Environmental Protection Agency
(“EPA”) or an authorized state. See 33 U.S.C. §§ 1311(a), 1342. The NPDES permitting scheme

                                                 2
         Case 2:20-cv-02256-SU          Document 1       Filed 12/28/20      Page 16 of 19




is the primary means by which discharges of pollutants are controlled. At a minimum, NPDES
permits must include technology-based effluent limitations, any more stringent limitations
necessary to meet water quality standards, and monitoring and reporting requirements. See 33
U.S.C. §§ 1311, 1342, 1318. In the State of Oregon, the Oregon Department of Environmental
Quality (“DEQ”) is authorized to administer the NPDES program.

        The CWA defines the term “discharge of a pollutant” in part as “any addition of any
pollutant to navigable waters from any point source.” 33 U.S.C. § 1362(12). The term “point
source” is defined as “any discernible, confined and discrete conveyance, including but not
limited to any pipe, ditch, channel, tunnel, conduit, well, discrete fissure, container, rolling stock,
concentrated animal feeding operation, or vessel or other floating craft, from which pollutants
are or may be discharged.” Id. § 1362(14). The CWA defines “pollutant” to include “dredged
spoil, solid waste, incinerator residue, sewage, garbage, sewage sludge, munitions, chemical
wastes, biological materials, radioactive materials, heat, wrecked or discarded equipment, rock,
sand, cellar dirt and industrial . . . waste discharged into water.” Id. § 1362(6). Section
402(p)(3)(A) of the CWA, 33 U.S.C. § 1342(p)(3)(A), makes clear that “stormwater discharges
associated with industrial activity” that are not authorized by an NPDES permit violate section
301(a) of the CWA.

         EPA has defined the term “stormwater discharge associated with industrial activity” to
include stormwater discharges associated with construction activity, including clearing, grading,
and excavation, except operations that result in the disturbance of less than five acres of total
land area, but including disturbance of less than five acres of total land area that is a part of a
larger common plan or development or sale if the larger common plan will ultimately disturb
five acres or more. See 40 C.F.R. § 122.26(b)(14)(x). Beginning in 1994, discharges of
stormwater associated with smaller construction activities are also subject to the NPDES permit
requirement where certain conditions are present, including “[c]onstruction activities including
clearing, grading, and excavating that result in land disturbance of equal to or greater than one
acre . . . .” See id. §§ 122.26(a)(9)(i)(B), (b)(15) (defining small construction activity subject to
NPDES permit requirements).

        The DEQ has promulgated regulations to implement the NPDES program in the State of
Oregon. The regulations provide that a person must obtain a valid NPDES permit before
discharging stormwater associated with construction actives that are subject to EPA’s permit
requirements identified above. Or. Admin. R. 340-045-0015(2). DEQ has issued a general permit
for discharges of stormwater associated with construction activity, the current iteration of which
was issued in December 2016 and expires on December 14, 2020 (“1200-C Permit”). To obtain
coverage under the 1200-C Permit, an applicant must submit at least thirty days before any
planned land disturbance an application, an approved Land Use Compatibility Statement, and an
Erosion and Sediment Control Plan. 1200-C Permit, Schedule A1. The 1200-C Permit requires
the implementation of best management practices to reduce erosion and otherwise minimize
stormwater contamination, inspect and monitor the site and associated discharges, and take
corrective actions where problems are identified. Id. at Schedule A7–9, A12–13, Schedule B1.




                                                  3
        Case 2:20-cv-02256-SU          Document 1       Filed 12/28/20    Page 17 of 19




III.   ALLEGED VIOLATIONS OF THE CLEAN WATER ACT BY PERENNIAL.

       Perennial’s construction of the Perennial Wind Chaser Station at the site is subject to the
NPDES permit requirements described above. Upon information and belief, Perennial
commenced construction activities at the site on or around September 21, 2020. Perennial has not
submitted a complete and current application to DEQ for coverage under DEQ’s current 1200-C
Permit. DEQ has not granted coverage to Perennial under any 1200-C Permit for discharges
associated with construction activities from the site. Nor has Perennial secured any other NPDES
permit for discharges associated with construction activity from the site.

       The site discharges stormwater associated with industrial activity—i.e., stormwater
associated with construction activity—every time there is sufficient precipitation to generate a
discharge from the site, including whenever there is at least 0.1 inches of precipitation in a
twenty-four hour period. The site discharges such construction stormwater via pipes, ditches,
channels, stormwater conveyance systems, and other point sources to the Umatilla River, the
Columbia River, and Westland A Canal.

        Perennial has violated and will continue to violate section 301(a) of the CWA each time
it discharges stormwater associated with construction activity from the site to the waters of the
United States and the State of Oregon, including each time there is at least 0.1 inches of
precipitation in a twenty-four hour period. These illegal discharges include those that occurred
on October 10, 2020 and October 11, 2020.

IV.    PARTY GIVING NOTICE.

       The full name, address, and telephone number of the party giving notice is:

       Columbia Riverkeeper
       407 Portway Avenue, Suite 301
       Hood River, Oregon 97031
       (541) 399-5312

V.     ATTORNEYS REPRESENTING RIVERKEEPER.

       The attorneys representing Riverkeeper in this matter are:

 COLUMBIA RIVERKEEPER                                KAMPMEIER & KNUTSEN PLLC

 Erin Saylor, Staff Attorney                         Brian Knutsen
 1125 SE Madison Street, Suite 103A                  Emma Bruden
 Portland, Oregon 97214                              1300 SE Stark Street, Suite 202
 Tel: (541) 399-4775                                 Portland, Oregon 97214
 Email: erin@columbiariverkeeper.org                 Tel: (503) 841-6515 (Knutsen)
                                                          (503) 719-5641 (Bruden)
                                                     Email: brian@kampmeierknutsen.com
                                                             emma@kampmeierknutsen.com

                                                 4
         Case 2:20-cv-02256-SU          Document 1       Filed 12/28/20      Page 18 of 19




 Simone Anter, Staff Attorney
 401 Portway Avenue, Suite 301
 Hood River, Oregon 97301
 Tel: (541) 399-5312
 Email: simone@columbiariverkeeper.org

VI.    CONCLUSION.

        The above-described violations reflect those indicated by the information currently
available to Columbia Riverkeeper. These violations are ongoing. Columbia Riverkeeper intends
to sue for all violations, including those yet to be uncovered and those committed after the date
of this notice of intent to sue.

        Under Section 309(d) of the CWA, 33 U.S.C § 1319(d), Perennial is subject to a separate
daily penalty assessment for each violation. The maximum daily penalty assessment for each
violation is $55,800. 40 C.F.R. § 19.4. In addition to civil penalties, Columbia Riverkeeper will
seek injunctive relief to prevent further violations under Sections 505(a) and (d) of the CWA, 33
U.S.C. § 1365(a) and (d), and such other relief as is permitted by law. Also, Section 505(d) of the
CWA, 33 U.S.C. § 1365(d), permits prevailing parties to recover costs, including attorney’s fees.

         Columbia Riverkeeper believes that this NOTICE OF INTENT TO SUE sufficiently
states grounds for filing suit. If you believe that any of the allegations in this Notice are incorrect
or based on incomplete information in the public record, please bring those facts to our attention.
Columbia Riverkeeper intends, at the close of the 60-day notice period, or shortly thereafter, to
file a citizen suit against Perennial Power Holdings, Inc. and/or Perennial-WindChaser, LLC
under Section 505(a) of the CWA for the violations described herein.



                                                       Sincerely,

                                                       KAMPMEIER & KNUTSEN PLLC



                                                       By: __________________________
                                                            Emma Bruden
                                                       1300 SE Stark Street, Suite 202
                                                       Portland, OR 97214
                                                       emma@kampmeierknutsen.com
                                                       Tel: (503) 719-5641

                                                       Attorneys for Columbia Riverkeeper




                                                   5
Case 2:20-cv-02256-SU   Document 1   Filed 12/28/20   Page 19 of 19
